OPINION
By McBRIDE, J:
This matter was submitted to the - Court on the agreed statement of facts filed January 19, 1948.
The defendant, in writing, expressly agreed to assume all damages or loss to the rented motor vehicle * * * caused from collision * * * or in any other manner, whether by the negligence of the renter (defendant) or other wise.
The defendant left the motor vehicle with the operator' of a parking lot from whom it was stolen. It was stipulated that the car was stolen and damaged through no fault of the defendant.
The case of the Triangle Film Corporation v Sakes, 7 Oh Ap, 458, appears to be in point. The opinion is brief and requires no repetition here. As indicated in that case, the written contract is too plain to be construed in any other way. Under the contract, the defendant became the insurer of the property and the burden would be upon him to. prove any circumstances which might relieve him.
In short, the test is not ordinary care, but rather the degree of responsibility imposed by the contract.
See also 346 Pa 348, 150 A. L. R. 266 and annotations.
The plaintiff has specially pleaded an allegation of loss of use of the automobile which damage is agreed at $100.00 and the agreed damage to the vehicle was $669.21.
Accordingly the Court finds in favor of' the plaintiff and against the defendant in the amount of $769.21.